DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Applicant’s amendment filed on 7/18/2022 has been entered. Claims 11-19 have been added. Claims 1-19 are still pending in this application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6 and 11-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bake et al. (US 20180276202) in view of Obayashi et al. (US 20200099799 A1) and Pelosi (US 20140039874).
Regarding claim 1, Bake teaches One or more information processing apparatuses comprising: 
A controller configured to:
receive a message from a message application service (410 in fig. 4: input message is received); 
 determine whether the received message is related to printing (410 in fig. 4: determine language of message); 
Bake does not teach select language used in the received message, in a case that it is determined that the received message is related to printing; and transmit, to the message application service, a character string in the selected language, wherein the character string is a string related to printing based on data uploaded to the message application service.
Pelosi teaches select language used in the received message (110-170 in fig.1) and, in a case that it is determined that the received message is related to printing; and transmit, to the message application service, a character string in the selected language, wherein the character string is a string related to printing based on data uploaded to the message application service (180 in fig. 1).
Obayashi teaches determined that the received message is related to printing; (fig. 11: user a: perform color/both-sided/A4/2up printing).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Pelosi, and to include that the received message is related to printing, in order to providing a mechanism that allows data to be output from output devices suggested b Obayashi (p0008). 
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Bake, to include teach select language used in the received message, in a case that it is determined that the received message is related to printing; and transmit, to the message application service, a character string in the selected language, wherein the character string is a string related to printing based on data uploaded to the message application service, in order to automatic handling of languages would improve user experiences and thus be desirable suggested by Pelosi (p0004).

Regarding claim 6, The structural elements of apparatus claim 1 perform all of the steps of method claim 6. Thus, claim 6 is rejected for the same reasons discussed in the rejection of claim 1. 

Regarding claim 11, (New) Bake in view of Obayashi, Pelosi teaches the server system according to claim 1, wherein the controller determines whether the received message is related to the printing based on a word included in the received message (Obayashi: fig. 9 and 11).
The rational applied to the rejection for claim 1 is incorporated herein.

Regarding claim 12, (New) Bake in view of Obayashi, Pelosi teaches the server system according to claim 1, wherein the language is selected based on one or more characters included in the received message (Pelosi: 110-170 in fig.1).
The rational applied to the rejection for claim 1 is incorporated herein.

Regarding claim 13, Bake in view of Obayashi, Pelosi teaches the server system according to claim 1, further comprising: a memory configured to store words related to printing in multiple languages (Pelosi: 110-170 in fig.1), wherein the controller determines whether the received message is related to printing based on the stored words (Obayashi: fig. 11).

Regarding claim 15, Bake in view of Obayashi, Pelosi teaches the server system according to claim 1, wherein the transmitted character string is related to a print setting (Obayashi: fig. 11).

Regarding claim 16, The structural elements of apparatus claim 13 perform all of the steps of method claim 16. Thus, claim 16 is rejected for the same reasons discussed in the rejection of claim 13. 

Regarding claim 18, The structural elements of apparatus claim 15 perform all of the steps of method claim 18. Thus, claim 18 is rejected for the same reasons discussed in the rejection of claim 15. 

Regarding claim 19, has been analyzed and rejected with regard to claim 1 and in accordance with Bake in view of Obayashi, Pelosi’s further teaching on: A computer-readable memory that contains instructions, which when executed by a processor perform steps in a method (Obayashi: p0035). 

Claims 2 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bake in view of Obayashi and Pelosi as applied to claim 1 above, and further in view of Miyai (US 20200213459).

Regarding claim 2, Bake in view of Obayashi and Pelosi does not teach the serve system according to claim 1, wherein when the language which is used in the received message is not identifiable by the controller, the controller selects a particular language as the language which is used in the transmitted character string.
Miyai teaches the serve system according to claim 1, wherein when the language which is used in the received message is not identifiable by the controller, the controller selects a particular language as the language which is used in the transmitted character string (p0058: In failing to detect the character string that coincides with any of the language codes from the text (NO at S202), the controller 31 performs the processing after 5102 of the language selection processing shown in FIG. 6, p0048: with reference to the display frequency (%) of each kind of the language (exemplified in FIG. 3), determines whether the display frequency and fig. 6:103, 105 and 106).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Bake in view of Obayashi and Pelosi, and to include the serve system according to claim 1, wherein when the language which is used in the received message is not identifiable by the controller, the controller selects a particular language as the language which is used in the transmitted character string, in order to selecting text of a specific language from a plurality of kinds of text included in an image, and forming the selected text on the recording sheet suggested by Miyai (p0002).

Regarding claim 7, The structural elements of apparatus claim 2 perform all of the steps of method claim 7. Thus, claim 7 is rejected for the same reasons discussed in the rejection of claim 2. 

Claims 3 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bake in view of Obayashi and Pelosi as applied to claim 1 above, and further in view of Watanabe (US 2020/0304662).

Regarding claim 3, Bake in view of Obayashi and Pelosi does not teach the server system according to claim 1, wherein when the language of the character string is not identifiable by the determination unit, the determination unit causes the generation unit to generate a message that prompts a user to select one language from a plurality of language candidates. 
Watanabe teaches the one or more information processing apparatuses according to claim 1, wherein when the language of the character string is not identifiable by the determination unit, the determination unit causes the generation unit to generate a message that prompts a user to select one language from a plurality of language candidates (p0049: image data that is not associated with language information (based on the image data… an appropriate language desired by the user and p0086: a user is able to select a non-priority language ).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Bake in view of Obayashi and Pelosi, and include wherein when the language of the character string is not identifiable by the determination unit, the determination unit causes the generation unit to generate a message that prompts a user to select one language from a plurality of language candidates, in order to select proper language desired by the user.

Regarding claim 8, The structural elements of apparatus claim 3 perform all of the steps of method claim 8. Thus, claim 8 is rejected for the same reasons discussed in the rejection of claim 3. 

Claims 4 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bake in view of Obayashi and Pelosi as applied to claim 1 above, and further in view of Niimura (US 20080140388).

Regarding claim 4, Bake in view of Obayashi and Pelosi does not teach server system according to claim 1, wherein when the language of the character string is not identifiable by the determination unit, the setting unit sets the language to be used for generating the message to a language used in an operating system operating in a client computer that transmits the character string to the message application service. 
Niimura teaches the server system according to claim 1, wherein when the language of the character string is not identifiable by the determination unit, the setting unit sets the language to be used for generating the message to a language used in an operating system operating in a client computer that transmits the character string to the message application service (fig. 5: select default language). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Bake in view of Obayashi and Pelosi, and include wherein when the language of the character string is not identifiable by the determination unit, the setting unit sets the language to be used for generating the message to a language used in an operating system operating in a client computer that transmits the character string to the message application service, in order to for translating the property value entered with respect to the document data from the language used in the property value into the language used in the document data when the language used in the property value is different from the language used in the document data suggested by Niimura (abstract).

Regarding claim 9, The structural elements of apparatus claim 4 perform all of the steps of method claim 9. Thus, claim 9 is rejected for the same reasons discussed in the rejection of claim 4. 

Claims 5 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bake in view of Obayashi and Pelosi and Niimura as applied to claim 4 above, and further in view of Tabata (JP 2021117776).

Regarding claim 5, Bake in view of Obayashi, Pelosi and Niimura teaches the server system according to claim 4, wherein the language used in the operating system is notified from a client application of the message application service operating in the client computer to the message application service (Niimura: display notice to select default language) and Bake in view of Obayashi and Niimura does not teach notified from the message application service to the system service. 
Tabata teaches notified from the message application service to the system service (paragraph 9 in section description-of-embodiments: the server device 40 translates a message from the doctor transmitted from the doctor-side terminal device 20 via the network 11 into the language used by the patient).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Bake in view of Obayashi and Niimura, to include notified from the message application service to the system service, in order to provide system for doctor and patient to communicate.

Regarding claim 10, The structural elements of apparatus claim 5 perform all of the steps of method claim 10. Thus, claim 10 is rejected for the same reasons discussed in the rejection of claim 5. 

Claims 14 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bake in view of Obayashi and Pelosi as applied to claims 1 and 14 above, and further in view of Park et al. (US 20150172505) .

Regarding claim 14, (New) Bake in view of Obayashi and Pelosi does not tech the server system according to claim 1, wherein the transmitted character string is corresponding to a message related to selection of a printer to be used for printing.
Park teaches the server system according to claim 1, wherein the transmitted character string is corresponding to a message related to selection of a printer to be used for printing (p0089).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Bake in view of Obayashi and Pelosi, to include wherein the transmitted character string is corresponding to a message related to selection of a printer to be used for printing, in order for user to select the printer.

Regarding claim 17, The structural elements of apparatus claim 14 perform all of the steps of method claim 17. Thus, claim 17 is rejected for the same reasons discussed in the rejection of claim 14. 
                                                                                                                                                                                                    Response to Arguments
Applicant's arguments with respect to claims have been considered but are moot in view of the new ground(s) of rejection. 
	Regarding to claim rejections for 35 USC § 112
The claim rejections are removed because of the claim amendment.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN Q ZONG whose telephone number is (571)270-1600.  The examiner can normally be reached on Mon-Fri 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on (571) 272-7773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HELEN ZONG
Primary Examiner
Art Unit 2677



/HELEN ZONG/Primary Examiner, Art Unit 2677